C       'fY\ ~
        /
            1

                \
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYL VA~IA

RUKIA DRAME,
     Plaintiff,

       v.                                                 CIVIL ACTION NO. 19-CV-4798

CAPITAL COLLECTION SERVICE,
     Defendant.

                                                  ORDER
                             &-~
       AND NOW, this               day of October 2019, upon consideration of Plainti

Drame's Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (EC

ORDERED that:

       I.       Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.           Drame may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Drame's claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting her amended complaint, Drame should be mindful of the Court's

reasons for dismissing the claims in her initial Complaint as explained in the Court's

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
       5.    The Clerk of Court is DIRECTED to send Drame a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Drame may use this form to file her amended

complaint if she chooses to do so.

       6.    If Drame fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.




                       EN1'D QC T 2 5 201'9
